15 Koch Road
Corte Madera, CA 94925
www.restorationhardware.com

RH

June 14, 2016
Brendan Sodikoff
Dear Brendan:

] am thrilled to offer you the role of Founder & Co-President of RH Hospitality. | am excited about
partnering with you to develop a world class hospitality platform that redefines the industry. We believe
your creative and executional capabilities in the hospitality space joining forces with RH’s authority for
defining taste and style is a rare and unique combination that can be transformative.

Given the importance of the role that you will play at RH in leading our hospitality effort, we have
created a differentiated compensation construct that is designed to provide you with substantial upside as
you drive the development of this new business venture and manage its growth into a major new category
for RH. Below is a summary of the most important details of our offer to you.

TITLE Founder & Co-President RH Hospitality.

DIRECT Gary Friedman, Chairman & CEO.
REPORT

START DATE June 14, 2016.

SALARY Your initial base salary shall be $450,000 per annum paid in accordance with the
Company’s normal payroll practices. Subject to continued service and satisfactory
performance, you will be eligible to receive annual increases to your base salary in
accordance with the Company’s completion of its annual performance review process
for the prior year (your base salary as in effect from time to time, the “Base Salary”).
In the first two years of your employment, you will receive an automatic increase to
your Base Salary (a) to $500,000 on the one year anniversary of your employment
start date with the Company and (b) to $550,000 on the second year anniversary of
your employment start date with the Company, in each case subject to satisfactory
performance reviews by the Company. The Company will not reduce your then-
effective Base Salary, unless such reduction is made in the same proportion to the
reduction of the base salaries of a significant number of other members of
management or similarly situated employees of the Company.

sf-3645625
LEADERSHIP
OF RH
HOSPITALEFY

STAFFING
AND
RESOURCES
FOR RH
PROJECTS

SALES
COMMISSION

sf-3645625

One of your primary areas of responsibility shall be to oversee the growth and
implementation of the RH Hospitality business which is expected to include additional
cafes and restaurant locations as well as RH Guesthouse. In the first phase of
launching this new business, we collaborated with you to develop and launch the 3
Arts Club Café in the Chicago Gallery and to conceptualize the first RH Guesthouse
that will be launched in New York City. Your new role as leader of this business will
be to drive the entire business to the next level. You will create the management
structure for this new business, hire the managers and manage the organization going
forward. Our expectation is that each new café, restaurant and RH Guesthouse will be
uniquely tailored to local market conditions and you will collaborate closely with the
RH CEO to develop these new locations in conjunction with RH’s other business
offering in each market. After these new locations are developed and launched, you
will then be in charge of overseeing the operations of the RH Guesthouse, café and
restaurant operations, which will include responsibilities such as the hiring of
managers and providing ultimate oversight at all locations.

One of your primary initial responsibilities will be to create a management structure
and organization that can oversee the entire RH Hospitality business under your
leadership. You will be in charge of all hiring decisions for this organization. You
will develop and staff a management team to oversee the creation, launch and running
of the food and beverage concepts as well as RH Guesthouse. It is expected that RH
will hire additional full-time management personnel to assist you in the performance
of your job. In the near term you have identified a need to hire, at RH’s expense, a
senior culinary chef and a full-time restaurant operator each of whom will be
dedicated to RH projects but the exact needs for staffing of the organization will be
developed over time.

In addition, you and RH acknowledge and agree that you may enlist additional support
for your job requirements at RH from personnel who work for Hogsalt Hospitality
Management LLC (“Hogsalt”), a consulting and restaurant development business that
you control and in which you own a substantial equity stake. As an example, you
might recommend bringing experienced Hogsalt employees to an RH location to assist
with an opening or to improve operations. In those cases, RH would reimburse
Hogsalt for the employees’ travel and lodging costs and, in the event of any extended
assignments, RH would reimburse Hogsalt for a portion of the costs of salaries and
benefits of such employees at rates to be agreed upon at the time. All such decisions
will be made on a collaborative basis with the RH CEO, and subject to the RH CEO’s
approval.

As consideration of your agreement not to compete as provided in the Section of the
letter entitled “Restricted Activities Provision”, you shall be entitled to receive during
the time of your employment by RH a “Sales Commission” (as defined in Attachment
B) on certain revenue generated by RH as described in Attachment B.
LEADERSHIP
INCENTIVE
PROGRAM

You will be eligible to participate in the RH Leadership Incentive Program (the
“Program’’) that will make you eligible to earn annual cash bonus compensation (the
“Annual Bonus”) for each fiscal year based on the level of achievement of
performance goals established by the RH CEO and/or the Compensation Committee of
Restoration Hardware Holdings, Inc. (NYSE: RH) (the “Parent Company”) in
collaboration with you. RH acknowledges that the exact goals will be developed in
the first instance by agreement between you and the RH CEO and you will have a
substantial role in defining the right metrics to measure success for each phase of your
leadership over the RH Hospitality organization. Your target Annual Bonus will be
equal to 50% of your then applicable Base Salary. The attainment of the performance
goals established as provided above shall be based upon financial performance metrics
for RH as a whole and/or the RH Hospitality business and achievement thereof shall
be determined and confirmed by the RH CEO and/or the Compensation Committee of
Parent Company after completion of the RH fiscal year. It is anticipated that your
performance goals will be weighted primarily toward the agreed upon performance
metrics for the RH Hospitality business but a portion of your Annual Bonus
opportunity may relate to performance metrics for RH as a whole (the exact
percentage contribution of each set of performance metrics may change from year to
year). All bonuses paid under this Program only shall become earned and payable
after the end of each fiscal year on which the Company makes payments of bonuses to
its executives under the Program, provided your employment continues through the
payment date of the bonus. You will receive a copy of the Program upon your arrival
and your Annual Bonus will be subject to the terms and conditions of the Program.
The terms of the Program, and your participation in it, are subject to change at any
time at the sole discretion of the Company. Any award for the fiscal year in which you
begin your employment will be prorated based on your partial year of service.

EQUITY Subject to the commencement of your employment with the Company, the Parent

sf-3645625

Company has authorized the grant to you of a stock option to purchase 100,000 shares
of common stock of the Parent Company. The per share exercise price of this stock
option will be equa! to the closing price of the Parent Company’s common stock on
your start date. The option will vest over a period of four years, with 25% vesting on
each of the yearly anniversaries of your start date such that the option will be fully
vested on the fourth yearly anniversary of your start date. The vesting of any
unvested shares covered by this option shall cease upon the termination of your
employment; provided, however, that in the event the Company terminates your
employment without “Cause” (as defined in Attachment A) prior to the date on which
this option becomes fully vested, and subject to your signing and not revoking the
written release of claims described below within the time period set forth in such
written release and the expiration of any applicable revocation period contained in
such written release, 25,000 of the 100,000 shares covered by this option will
accelerate vesting on the date on which such release becomes effective and
irrevocable; and provided, further, that any shares covered by the option that are
vested on the date of your termination (and any shares covered by this option that
accelerate vesting pursuant to the preceding clause) will continue to be exercisable
post termination in accordance with the terms of the applicable option agreement.
Your stock option award will be subject to the terms and conditions of the Parent
Company 2012 Stock Incentive Plan and the applicable stock option agreement. The
SEVERANCE

401K PLAN
MEDICAL
BENEFITS

VACATION

sf-3645625

form of your stock option agreement is included as Attachment C.

In the event the Company terminates your employment without Cause, you will be
eligible to receive continuation of your base salary for a period of twelve (12) months
less any required withholdings including for tax and social security purposes. You will
not be eligible to receive any severance pay if your employment is terminated for
Cause, by your death or “Disability” (as defined in Attachment A), or by your
resignation. Your entitlement to any severance payments will be contingent upon your
signing and not revoking the written release of claims provided to you by the
Company within the time period set forth in such written release and the expiration of
any applicable revocation period contained in such written release, provided that in no
event will the period of time within which the written release must become effective
exceed sixty (60) days following the date of your termination. If the release does not
become effective and irrevocable by the deadline set forth in the release, you will
forfeit any rights to the severance benefits described herein. In no event will any
severance benefits be paid under this offer letter until the release becomes effective
and irrevocable. Subject to Attachment A, after the release becomes effective and
irrevocable severance benefits wil! commence as promptly as practicable thereafter, in
accordance with the Company’s normal payroll policies.

 

Upon meeting length of service and other eligibility requirements (90 days of service
and 21 years of age), you will be able to participate in the Company’s 401(k) plan.

You will be eligible to participate in the Company’s group health benefits per the
Company’s guidelines.

You will be eligible to participate in a pro rata amount of the following benefits in
accordance with your part-time schedule (on a 60% of full-time basis): 20 vacation
days, 5 sick days, | personal day, 1 floating holiday and 6 paid holidays per year, all of
which shall accrue and may be used in accordance with Company policy. By way of
example, instead of 20 vacation days per year, you will be eligible to accrue up to 12
vacation days per year (based on your part-time schedule). Notwithstanding the
foregoing, RH acknowledges that the amount of time that you dedicate to RH as an
employee will fluctuate based on the demands and requirements of your tasks. This
provision is not meant to specify the exact portion of time per week, month or year to
which you must devote time to RH, as you will have flexibility regarding how you
allocate your work for RH from time to time, subject to the duties and requirements of
your role and responsibilities at RH.
ASSOCIATE
DISCOUNT

RESTRICTED
ACTIVITIES
PROVISION

sf-3645625

You will be eligible for a generous Associate discount in accordance with standard
RH practices. The Associate discount currently includes 40% off regularly priced
merchandise, 30% off outlet items, and 20% off sale items. Please consult the
Company’s written policies with respect to Associate discounts for further
information regarding your entitlement and use of this benefit, as well as certain
exceptions to the discount, and changes to the program from time to time.

You acknowledge and agree that in your role as Founder & Co-President RH
Hospitality you shall acquire confidential and proprietary information belonging to
RH (including those of its affiliates such as Parent Company and Restoration
Hardware, Inc.). The Sales Commission provided to you in this offer letter is
additional consideration in excess of your Base Salary, bonus opportunity and equity
award provided under this offer letter. The Sales Commission is being provided
expressly as consideration of your agreement not to compete as provided in this
“Restricted Activities Provision” of the letter. You agree to the restrictions on
competitive activities set forth below as reasonable restrictions both in scope and
duration in relation to your employment by RH and the services you are providing to
RH. You further agree that any Sales Commission paid to you will be returned and
forfeited in the event that you do not agree to and comply with the reasonable
restrictions on your activities set forth herein. In order to preserve and protect the
information and the assets of the Company, you agree that you will not, directly or
indirectly, without the Company’s express written consent, during (i) the period of
your employment by the Company and for a period of (ii) 24 months after any
termination of your employment with the Company that is made at your election, or
12 months after the termination of your employment that is made at the election of the
Company:

(a} divert any RH opportunity to Hogsalt or to any other business entity
Or operation;

(b) disclose any information about RH’s activities to anyone outside RH
(except you may disclose information on a “need to know” basis in order to
perform agreed upon duties and services for RH as contemplated by this offer
letter (i) to your legal and financial advisors and (ii) during the period of your
employment, to Hogsalt employees so long as such employees of Hogsalt also
are subject to confidentiality obligations not to use or further disclose the
information);

(c) develop or operate (or assist in the development or operation of) any
food service operation for yourself, Hogsalt or any third party that is located
in a city in which RH launches a Café or restaurant if such food service
operation is (i) based on a substantially similar concept as any operation you
design or operate for the Company, and/or (ii) is operated under the same or a
substantially similar trade name as any operation you design or operate for the
Company (for the avoidance of doubt, you can open other locations within a
city in which RH launches a Café or restaurant but not one based on a
substantially similar concept and/or operated under a substantially similar
trade name as the Company’s Café or restaurant). In furtherance and not in
limitation of the foregoing (A) in the event that you plan to develop or plan to
operate (or plan to assist in the development or operation of) any food service
operation for yourself, Hogsalt or any third party within the immediate
EMPLOYMENT
STATUS

RIGHT TO
PUBLICITY

sf-3645625

vicinity of an RH Café or restaurant location, you agree to give RH advance
written notice of such plans and the opportunity to discuss any possible
competitive overlap relating thereto including whether such operation is
competitive in a manner prohibited under this offer letter, and (B) you will
not operate, manage or otherwise be involved in any in-store café of any
competitor of RH that sells home furnishings and provides design services;

(d) subject to subsection (b) above, use or disclose to any third party the
Company’s proprietary information for any purpose at any time;

(e) engage in any acts of unfair competition, including but not limited to
use or disclosure of the Company’s confidential, proprietary, or trade secret
information for the benefit of or to any competitor; or

(f) solicit for hire or hire any associate or key consultant of the Company
with whom you became familiar or otherwise gained any knowledge of while
you were employed by the Company or induce any such associate or
consultant to work for another or to terminate services with the Company.

During the period of your service to RH under this offer letter, if there is any dispute
or controversy regarding your opening, support or involvement with a hospitality
concept that RH determines to be competitive with the offerings of RH, you and RH
shall engage in a dispute resolution process involving direct negotiations between you
and Gary Friedman in order to address the issue in question and seek to resolve the
dispute or controversy.

You will be employed by RH, US LLC, which is sometimes referred to as “RH” or
the “Company” in this offer letter. As an employee of the Company you will work
closely with the senior leadership of the Company under the direction and control of
RH. Ail amounts payable to you under this offer letter including the Sales
Commission will be subject to applicable employment withholding including for taxes
and social security payments. Your position is a part-time employee with RH. For
the avoidance of doubt, you acknowledge and agree that your time spent working for
RH during the period of your services under this offer letter will be in aggregate at
least 50% of your total work time for all forms of work you undertake including RH
and any outside activities in total. The parties acknowledge (i) that the time that you
spend working for RH may be less than or greater than 50% of your aggregate work
time during different periods of your service under this offer letter and there will be
fluctuations in the level of your work for RH and for other endeavors from time to
time, and (ii) the primary issue shall not be the amount of time you work but instead
your ability to complete successfully your role, duties and responsibilities to RH.

You hereby grant to RH and its affiliates and their respective successors, licensees

and assigns, a license and right (“Right to Publicity”) to use (a} your name, likeness,
person, personality, biographical information, and other rights of publicity, and (b)
any associated copyrighted materials you may provide to RH and its affiliates and
agents from time-to-time including images or biographical information, in and in
connection with and with reference to any Café or other food or beverage hospitality
service or location that you are involved with developing in connection with this offer
letter including any such offering that is operated in connection with an RH
Guesthouse (collectively, “Projects”), including, without limitation, in connection
with any personal appearances and statements that you may make and, with respect to
any and all other publicity, advertising, marketing, promotion and endorsements
associated with one or more Projects. You shall have a reasonable right of prior
approva! (which approval shall not be unreasonably withheld) for the content of any
such publicity, advertising, marketing, promotion or endorsements. Once you grant
approval with respect to any publicity, advertising, marketing, promotion or
endorsements, it shall not be necessary for RH to seek your approval for each
subsequent use of similar materials that are consistent with materials you have
previously approved for use by RH. For the avoidance of doubt (i) you have received
adequate consideration for this Right to Publicity, (ii) this Right to Publicity shall!
continue in the event of any cessation of your employment, and (iii) this Right to
Publicity may not be cancelled or revoked and is on a worldwide basis.

PERMITTED It is acknowledged and agreed by RH that you may undertake outside activities in the
OUTSIDE — area of food service and hospitality including through the business of Hogsalt during

ACTIVITIES — the time of your employment by RH and during the post-employment period of
restrictions on your activities as set forth above under the Restricted Activities
Provision. Subject to you observing the requirements of this offer letter, the fact of
such outside activities is not deemed by RH te be a conflict of interest with your role
at RH or in and of itself a violation of the Restricted Activities Provision set forth
above.

The language that follows reflects our standard and legally required offer letter language. We don’t mean
for it to come across as impersonal, but rather, as sound and necessary information for you to know from
the outset of your working relationship with us.

The relationship between you and the Company is called “at-will employment.” This means that
employment with the Company is for no specific period of time. Asa result, either you or the Company is
free to terminate your employment relationship at any time and for any reason, with or without Cause and
with or without notice. Although your job duties, title, compensation, benefits, or the Company’s policies,
practices and procedures may change from time to time, the “at-will” nature of your employment may only
be changed in an express writing signed by both you and the RH CEO. Your entire offer is also contingent
upon successful completion of your background and reference checks.

In addition to the above, it is mandatory and a condition of employment that you read, become familiar with
and follow the policies and procedures contained in the RH Associate Handbook, which you will be
provided upon commencement of your employment. Of course, the policies contained in the Associate
Handbook may change because of business necessity, changed circumstances, changes in law, or because it
may be in the best interests of the Company. You agree to fully and faithfully follow all such rules,
standards, instructions of management and changes in Company policy as they may be implemented from
time to time.

Your employment is contingent on you executing a Proprietary Information and Inventions Agreement,
which contains a representation and agreement by you that by accepting employment with the Company,
you will not be violating any agreements and obligations which you may have with any of your current or
former employers. This includes prohibitions related to the unauthorized or illegal use and possession of
confidential or proprietary information and other materials that may belong to your prior employer. You
agree that you have notified RH of any non-solicitation agreements or obligations you may have which

sf-3645625
could prevent you from performing your duties for RH. RH reserves the right to rescind this offer in the
event you have failed to disclose any such agreements or obligations.

Your employment is also contingent on you executing a Confirmation of Confidential Treatment, which
obligates you to treat certain information and materials received from the Company as confidential.

Finally, your employment is also contingent upon providing the Company with legal proof of your identity
and authorization to work in the United States at the time of hire.

I am enclosing two copies of this offer letter. Please sign and return one copy to the People Team and
keep the other copy for your files. This offer letter contains our entire agreement and understanding
regarding the terms of your employment with the Company and supersedes any prior offers,
representations or agreements, whether written or oral. This offer letter may be modified only in an
express writing signed by both you and the RH CEO. As you are a resident of Illinois, this offer letter
agreement is to be construed in accordance with and governed by the laws of the State of Illinois without
giving effect to any choice of law rules. This offer letter will expire within 3 business days of the date of
this offer letter.

Brendan, we are very excited about you joining the RH team and look forward to your contributions to the
growth and success of the Company.

Sincerely,

Gary Friedman
Chairman & CEO

cc: People Team

© understand and agree to the terms of this offer of employment:

(Ko-14- ZAC

Date

 

 

sf-3645625
Attachment A

Definition of Cause. “Cause” shal! mean: (a) an act or acts of personal dishonesty, fraud, or
embezzlement; (b) material violation by you of any of your obligations under this offer letter for ten days
after written notice from the Company; (c) any willful, deliberate, or repeated refusal to follow the
requests or instructions of the Company; (d) any grand jury indictment, conviction, or plea of guilty or no
contest (also known as “nolo contendre”) of or by (as applicable) you for any felony or other crime
involving dishonesty or moral turpitude; (e) your failure to abide by the Company’s published policies
and procedures in all material respects after five days written notice from the Company; (f) illegal
possession or use of any controlled substance; or (g) other actions by you that cause material adverse
effects on the Company’s reputation and/or relationships with its customers, suppliers, and vendors. Upon
any termination for Cause, you will be entitled to be paid all compensation owed through the date of
termination and the Company shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination).

Disability, “Disability” shall mean that you are unable to carry out the responsibilities and functions of
the position held by you by reason of any physical or mental impairment for more than 120 days in any
twelve-month period. If you suffer from a disability, then, to the extent permitted by law, the Company
may terminate your employment. The Company shall pay to you all compensation to which you are
entitled up through the date of termination, and thereafter all obligations of the Company under this offer
letter shall cease. You will not be entitled to any severance payments, Nothing in this offer letter shall
affect your rights under any disability plan in which you are a participant.

Compliance with Section 409A. Notwithstanding anything to the contrary in this offer letter, no severance
pay or benefits to be paid or provided to you, if any, pursuant to this offer letter or otherwise that, when
considered together with any other severance payments or separation benefits, are considered deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together, the “Deferred
Payments”) will be paid or otherwise provided unti! you have had a “separation from service” within the
meaning of Section 409A. Similarly, no severance payable to you, if any, that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable until you
have had a “separation from service” within the meaning of Section 409A. Each payment and benefit
payable under this offer letter is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. Notwithstanding anything herein to the contrary, any
severance payments or benefits under this offer letter that would be considered Deferred Payments will be
paid or will commence on the sixtieth (60th) day following your separation from service (with the first
payment equal to the unpaid amounts of severance that accrued during the sixty (60) days following your
date of termination), or, if later, such time as required by the next paragraph.

Notwithstanding anything herein to the contrary, if you are a “specified employee” within the meaning of
Section 409A at the time of your separation (other than due to death), then the Deferred Payments that
would otherwise have been payable within the first six (6) months following your separation from service,
will be paid on the first payroll date that occurs on or after the date six (6) months and one (1) day
following the date of your separation from service, but in no event later than seven (7) months after the
date of such separation from service. All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.

Notwithstanding anything herein to the contrary, if you die following your separation from service, but
within six (6) months of your separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable after the date of your
death and all other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Any amount paid under this offer letter that satisfies the

sf-3645625
requirements of the “short-term deferral” rule set forth in Section |.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under this offer letter that qualifies
as a payment made as a result of an involuntary separation from service pursuant to Section 1.409A-
1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section 409A Limit (as defined below)
will not constituted Deferred Payments. For this purpose, the “Section 409A Limit” will mean two (2)
times the lesser of: (i) your annualized compensation based upon the annua! rate of pay paid to you during
your taxable year preceding the taxable year of your separation from service as determined under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued
with respect thereto; or (ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Internal Revenue Code for the year in which your separation from
service occurred. The foregoing provisions are intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein wil! be interpreted to so comply.
The Company and you agree to work together in good faith to consider amendments to this offer letter
and to take such reasonable actions which are necessary, appropriate or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to you under Section 409A.

sf-3645625
Attachment B

One of your primary areas of responsibility shall be to oversee the conceptualization and development of
additional cafes and restaurant locations in a manner similar to the way in which RH’s 3 Arts Club Café
in Chicago was created and developed (such locations, including the 3 Arts Club Cafe, are referred to
herein as the “Cafes”). After these locations are developed, you will then be in charge of overseeing the
management of the Cafes while you are employed by RH. Overseeing the management of the Cafes does
not mean you are required to be the site manager for each location and the plan shall instead be for you to
hire site managers for each such location and for you to manage and oversee such managers.

The commission rate shall be 2.5% of Net Revenue (the “Sales Commission”) and shall be payable on a
quarterly basis within sixty days after the final Net Revenue figures are available for any fiscal quarter;
provided, further that the Sales Commission for any particular fiscal quarter shall be paid not later than
March 15 of the year following such fiscal quarter.

The Sales Commission shall be applicable to Net Revenue of the Cafes during the time you are employed
by the Company and overseeing management of such Cafes (for the avoidance of doubt, the Sales
Commission with respect to the 3 Arts Club Café shal! be applicable after September 8, 2016 as described
further below).

“Net Revenue” of a Café is actual revenue as determined by RH in accordance with generally accepted
account principles as applied by RH for its business from time to time, net of any concessions, discounts,
sales or use taxes, tips, rebates, chargebacks, healthcare taxes, refunds, commissions or other similar
deductions applicable in the hospitality industry as RH reasonably determines from time to time.

The following types of revenue are expressly excluded from the definition of Net Revenue for purposes of
calculating your Sales Commission {i) revenue of any café or restaurant that is developed primarily for
use by RH personnel including the café to be developed at the RH corporate offices in Corte Madera,
California; (ii) any revenues with respect to the hotel or service aspects of the RH Guesthouse concept
other than revenue related to a restaurant or food service offering in such RH Guesthouse that is designed
and developed by you and for which you oversee the ongoing management; and (iii) revenue from such
other items as you and the RH CEO may jointly determine to exclude from time to time.

RH’s agreement with Hogsalt dated September 8, 2015 governing the development, management and
operation of the 3 Arts Club Café in Chicago is intended to cover the development and launch of the 3
Arts Club Café location in Chicago as well as the first year of its operation. Such agreement will expire
in accordance with its terms on September 8, 2016 after which date management of the 3 Arts Club Café
will also be overseen by you while you are employed by RH under this offer letter and from and after
such date the Net Revenue of such location shall also be subject to the Sales Commission.

RH shall make the final determination of Net Revenue in accordance with its policies, practices and
procedures in effect from time to time, which shall generally be consistent with prevailing industry
practices taking into account the unique nature of RH’s operations. You shall have the right to review
any determination of Net Revenue under this offer letter and RH shall cooperate to provide you with such
information as may be reasonably necessary to review Net Revenue. Any such review shall be at your
sole cost and expense except that RH shall reimburse you for your reasonable costs and expenses of such
a review if as a result of the review the determination of Net Revenue made by RH is underreported by an
amount greater than 5%.

sf-3645625
For the avoidance of doubt, in the event your employment by RH shall cease at any time in accordance
with this offer letter, the Sales Commission applicable to Net Revenue under this offer letter will cease as
of the date your employment terminates and you will be eligible for and paid applicable Sales
Commission on Net Revenue in accordance with the normal timing for payment of Sales Commission
under this offer letter only for the portion of applicable Net Revenue through the date your employment
ceases.

sf-3645625
Attachment C

sf-3645625
ATTACHMENT C

RESTORATION HARDWARE HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

Grantee’s Name and Address: BRENDAN SODIKOFF

You (the “Grantee”) have been granted an option to purchase shares of Common Stock,
subject to the terms and conditions of this Notice of Stock Option Award (the “Notice”), the
Restoration Hardware Holdings, Inc. 2012 Stock Incentive Plan, as amended from time to time
(the “Plan”) and the Stock Option Award Agreement (the “Option Agreement”) attached hereto,
as follows. Unless otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Notice.

Award Number [ ]

Date of Award June 14, 2016

Vesting Commencement Date June 14, 2016

Exercise Price per Share $[ ]

Total Number of Shares Subject

to the Option (the “Shares”) 100,000

Total Exercise Price $[ ]

Type of Option: _______ Incentive Stock Option
_X Non-Qualified Stock Option

Expiration Date: June 14, 2026

Post-Termination Exercise Period: Three (3) months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in this Notice,
the Plan and the Option Agreement, the Option may be exercised, in whole or in part, in
accordance with the following schedule:

25% of the Shares subject to the Option shall vest on each yearly anniversary of the
Vesting Commencement Date.

In the event the Grantee’s Continuous Service is terminated by the Company without
“Cause” (as defined in the Grantee’s Offer Letter with the Company dated June 14, 2016 (the

sf-3653627
“Offer Letter”)) prior to the date on which the Option becomes fully vested, and subject to the
Grantee signing and not revoking the written release of claims described in the Offer Letter
within the time period set forth in such written release and the expiration of any applicable
revocation period contained in such written release, the portion of the Option that would have
otherwise vested during the one (1) year period following such termination shall vest on the date
on which such release becomes effective and irrevocable.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this Notice, the Plan, and
the Option Agreement.

Restoration Hardware Holdings, Inc.,
a Delaware corporation

 

Signature
By: Karen Boone
Title: Chief Financial Officer

EXCEPT AS EXPRESSLY SET FORTH IN THE NOTICE, THE GRANTEE
ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION
SHALL VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S
CONTINUOUS SERVICE (NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). THE GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH
THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY
TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A
WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement, and
represents that he or she is familiar with the terms and provisions thereof, and hereby accepts the
Option subject to all of the terms and provisions hereof and thereof. The Grantee has reviewed
this Notice, the Plan, and the Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Notice, and fully understands all provisions
of this Notice, the Plan and the Option Agreement. The Grantee hereby agrees that all questions
of interpretation and administration relating to this Notice, the Plan and the Option Agreement
shall be resolved by the Administrator in accordance with Section 13 of the Option Agreement.
The Grantee further agrees to the venue selection and waiver of a jury trial in accordance with

ba

5f-3653627
Section 14 of the Option Agreement. The Grantee further agrees to notify the Company upon
any change in the residence address indicated in this Notice.

Dated: Signed:

 

 

Grantee

sf-3653627
RESTORATION HARDWARE HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

1. Grant of Option. Restoration Hardware Holdings, Inc., a Delaware corporation
(the ‘““Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock
Option Award (the “Notice”), an option (the “Option”) to purchase the Total Number of Shares
of Common Stock subject to the Option (the “Shares”) set forth in the Notice, at the Exercise
Price per Share set forth in the Notice (the “Exercise Price”) subject to the terms and provisions
of the Notice, this Stock Option Award Agreement (the “Option Agreement”) and the
Company’s 2012 Stock Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference. Unless otherwise defined herein, the terms defined in the Plan
and the Notice shall have the same defined meanings in this Option Agreement.

If designated in the Notice as an Incentive Stock Option, the Option is intended to qualify
as an Incentive Stock Option as defined in Section 422 of the Code. However, notwithstanding
such designation, the Option will qualify as an Incentive Stock Option under the Code only to
the extent the $100,000 dollar limitation of Section 422(d) of the Code is not exceeded. The
$100,000 limitation of Section 422(d) of the Code is calculated based on the aggregate Fair
Market Value of the Shares subject to options designated as Incentive Stock Options which
become exercisable for the first time by the Grantee during any calendar year (under all plans of
the Company or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.

2. Exercise of Option.

(a)  Rightto Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the applicable provisions of
the Plan and this Option Agreement. The Option shall be subject to the provisions of Section 11
of the Plan relating to the exercisability or termination of the Option in the event of a Corporate
Transaction or Change in Control. The Grantee shall be subject to reasonable limitations on the
number of requested exercises during any monthly or weekly period as determined by the
Administrator. In no event shall the Company issue fractional Shares.

(b) Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other procedure as specified
from time to time by the Administrator which shall state the election to exercise the Option, the
whole number of Shares in respect of which the Option is being exercised, and such other
provisions as may be required by the Administrator. The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic transmission) as
determined from time to time by the Administrator to the Company accompanied by payment of
the Exercise Price and all applicable income and employment taxes required to be withheld. The
Option shall be deemed to be exercised upon receipt by the Company of such notice
accompanied by the Exercise Price and all applicable withholding taxes, which, to the extent

sf-3653627
selected, shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price provided in Section 3(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would not violate any
Applicable Law.

(c) Taxes. No Shares will be delivered to the Grantee or other person
pursuant to the exercise of the Option until the Grantee or other person has made arrangements
acceptable to the Administrator for the satisfaction of applicable income tax and employment tax
withholding obligations, including, without limitation, such other tax obligations of the Grantee
incident to the receipt of Shares. Upon exercise of the Option, the Company or the Grantee’s
employer may offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount sufficient to
satisfy such tax withholding obligations. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all withholding taxes due in connection
with the Option, the Grantee agrees to pay the Company the amount of such deficiency in cash
within five (5) days after receiving a written demand from the Company to do so, whether or not
the Grantee is an employee of the Company at that time.

(d) Section 16(b). Notwithstanding any provision of this Option Agreement
to the contrary, other than termination of the Grantee’s Continuous Service for Cause, if a sale
within the applicable time periods set forth in Sections 5, 6 or 7 herein of Shares acquired upon
the exercise of the Option would subject the Grantee to suit under Section 16(b) of the Exchange
Act, the Option shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such Shares by the Grantee would no longer be subject to
such suit, (ii) the one hundred and ninetieth (190th) day after the Grantee’s termination of
Continuous Service, or (ili) the date on which the Option expires.

3. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided, however, that such
exercise method does not then violate any Applicable Law and, provided further, that the portion
of the Exercise Price equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:

(a) cash;
(b) — check;

(c) surrender of Shares held for the requisite period, if any, necessary to avoid
a charge to the Company’s earnings for financial reporting purposes, or delivery of a properly
executed form of attestation of ownership of Shares as the Administrator may require which have
a Fair Market Value on the date of surrender or attestation equal to the aggregate Exercise Price
of the Shares as to which the Option is being exercised;

(d) payment through a “net exercise” such that, without the payment of any
funds, the Grantee may exercise the Option and receive the net number of Shares equal to (i) the
number of Shares as to which the Option is being exercised, multiplied by (ii) a fraction, the
numerator of which is the Fair Market Value per Share (on such date as is determined by the

sf-3653627
Administrator) less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded down to the
nearest whole number of Shares); or

(ec) payment through a broker-dealer sale and remittance procedure pursuant
to which the Grantee (i) shall provide written instructions to a Company-designated brokerage
firm to effect the immediate sale of some or all of the purchased Shares and remit to the
Company sufficient funds to cover the aggregate exercise price payable for the purchased Shares
and (ii) shall provide written directives to the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm in order to complete the sale transaction.

4. Restrictions on Exercise. The Option may not be exercised if the issuance of the
Shares subject to the Option upon such exercise would constitute a violation of any Applicable
Laws. If the exercise of the Option within the applicable time periods set forth in Section 5, 6
and 7 of this Option Agreement is prevented by the provisions of this Section 4, the Option shall
remain exercisable until one (1) month after the date the Grantee is notified by the Company that
the Option is exercisable, but in any event no later than the Expiration Date set forth in the
Notice.

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the Post-Termination Exercise
Period, exercise the portion of the Option that was vested at the date of such termination (the
“Termination Date”) or that becomes vested after the Termination Date in connection with the
termination of the Grantee’s Continuous Service by the Company without Cause in accordance
with the terms of the Notice and the Offer Letter. The Post-Termination Exercise Period shall
commence on the Termination Date. In no event, however, shall the Option be exercised later
than the Expiration Date set forth in the Notice. In the event of the Grantee’s change in status
from Employee, Director or Consultant to any other status of Employee, Director or Consultant,
the Option shall remain in effect and the Option shall continue to vest in accordance with the
Vesting Schedule set forth in the Notice; provided, however, that with respect to any Incentive
Stock Option that shall remain in effect after a change in status from Employee to Director or
Consultant, such Incentive Stock Option shall cease to be treated as an Incentive Stock Option
and shall be treated as a Non-Qualified Stock Option on the day three (3) months and one (1) day
following such change in status. Except as provided in this Section 5, or Sections 6 and 7 below,
to the extent that the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the Post-Termination Exercise Period, the
Option shall terminate.

6. Disability of Grantee. In the event the Grantee’s Continuous Service terminates
as a result of his or her Disability, the Grantee may, but only within twelve (12) months
commencing on the Termination Date (but in no event later than the Expiration Date), exercise
the portion of the Option that was vested on the Termination Date; provided, however, that if
such Disability is not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease to be treated as
an Incentive Stock Option and shall be treated as a Non-Qualified Stock Option on the day
three (3) months and one (1) day following the Termination Date. Except as provided in Section
5, to the extent that the Option was unvested on the Termination Date, or if the Grantee does not

sf-3653627
exercise the vested portion of the Option within the time specified herein, the Option shall
terminate. Section 22(e)(3) of the Code provides that an individual is permanently and totally
disabled if he or she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than twelve (12)
months.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death during the Post-
Termination Exercise Period or during the twelve (12) month period following the Grantee’s
termination of Continuous Service as a result of his or her Disability, the person who acquired
the right to exercise the Option pursuant to Section 8 may exercise the portion of the Option that
was vested at the date of termination within twelve (12) months commencing on the date of
death (but in no event later than the Expiration Date). To the extent that the Option was
unvested on the date of death, or if the vested portion of the Option is not exercised within the
time specified herein, the Option shall terminate.

8. Transferability of Option. The Option, if an Incentive Stock Option, may not be
transferred in any manner other than by will or by the laws of descent and distribution and may
be exercised during the lifetime of the Grantee only by the Grantee. The Option, if a Non-
Qualified Stock Option, may not be transferred in any manner other than by will or by the laws
of descent and distribution, provided, however, that a Non-Qualified Stock Option may be
transferred during the lifetime of the Grantee to the extent and in the manner authorized by the
Administrator. Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Incentive Stock Option or Non-Qualified Stock Option in the event
of the Grantee’s death on a beneficiary designation form provided by the Administrator.
Following the death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s beneficiary
designation or (b) in the absence of an effectively designated beneficiary, by the Grantee’s legal
representative or by any person empowered to do so under the deceased Grantee’s will or under
the then applicable laws of descent and distribution. The terms of the Option shall be binding
upon the executors, administrators, heirs, successors and transferees of the Grantee.

9. Term of Option. The Option must be exercised no later than the Expiration Date
set forth in the Notice or such earlier date as otherwise provided herein. After the Expiration
Date or such earlier date, the Option shall be of no further force or effect and may not be
exercised.

10. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the Company and the
Grantee with respect to the subject matter hereof, and may not be modified adversely to the
Grantee’s interest except by means of a writing signed by the Company and the Grantee.

sf-3653627
Nothing in the Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than the parties. The
Notice, the Plan and this Option Agreement are to be construed in accordance with and governed
by the internal laws of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the internal laws of the
State of California to the rights and duties of the parties. Should any provision of the Notice, the
Plan or this Option Agreement be determined to be illegal or unenforceable, such provision shall
be enforced to the fullest extent allowed by law and the other provisions shall nevertheless
remain effective and shall remain enforceable.

12. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for construction or
interpretation. Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

13. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option Agreement shall be
submitted by the Grantee or by the Company to the Administrator. The resolution of such
question or dispute by the Administrator shall be final and binding on all persons.

14. Venue and Waiver of Jury Trial. The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 8 (the “parties”) agree that any suit, action, or proceeding arising
out of or relating to the Notice, the Plan or this Option Agreement shall be brought in the United
States District Court for the Northern District of California (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a California state court in the County of San Francisco)
and that the parties shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY
WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 14 shall for
any reason be held invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its application valid
and enforceable.

15. Notices. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personai delivery, upon deposit for delivery by an
internationally recognized express mail courier service or upon deposit in the United States mail
by certified mail (if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown in these instruments, or to such other address
as such party may designate in writing from time to time to the other party.

END OF AGREEMENT

sf-3653627
EXHIBIT A

RESTORATION HARDWARE HOLDINGS, INC.
2012 STOCK INCENTIVE PLAN

EXERCISE NOTICE

Restoration Hardware Holdings, Inc.
15 Koch Road, Suite J
Corte Madera, CA 94925
Attention: Secretary

1. Exercise of Option. Effective as of today, ,____ the undersigned
(the “Grantee”) hereby elects to exercise the Grantee’s option to purchase shares
of the Common Stock (the “Shares”) of , Inc. (the “Company”) under and

pursuant to the Company’s 2012 Stock Incentive Plan, as amended from time to time (the
“Plan”) and the [ ] Incentive [ ] Non-Qualified Stock Option Award Agreement (the “Option
Agreement”) and Notice of Stock Option Award (the “Notice”) dated ,

. Unless otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and agrees to abide
by and be bound by their terms and conditions.

3. Rights as Stockholder, Until the stock certificate evidencing such Shares is issued
(as evidenced by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such stock certificate promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in Section 10 of the Plan.

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to be satisfied by use
of the broker-dealer sale and remittance procedure to pay the Exercise Price provided in
Section 3{e) of the Option Agreement.

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the Shares. The Grantee
represents that the Grantee has consulted with any tax consultants the Grantee deems advisable
in connection with the purchase or disposition of the Shares and that the Grantee is not relying
on the Company for any tax advice.

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state and
local income and employment tax withholding obligations and herewith delivers to the Company
the full amount of such obligations or has made arrangements acceptable to the Company to
satisfy such obligations. In the case of an Incentive Stock Option, the Grantee also agrees, as

l
sf-3653627
partial consideration for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares acquired by exercise
of the Option if such disposition occurs within two (2) years from the Date of Award or within
one (1) year from the date the Shares were transferred to the Grantee.

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure to the benefit of
the successors and assigns of the Company. This Exercise Notice shall be binding upon the
Grantee and his or her heirs, executors, administrators, successors and assigns.

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or interpretation.
Except when otherwise indicated by the context, the singular shall include the plural and the
plural shall include the singular. Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

9. Administration and Interpretation. The Grantee hereby agrees that any question
or dispute regarding the administration or interpretation of this Exercise Notice shall be
submitted by the Grantee or by the Company to the Administrator. The resolution of such
question or dispute by the Administrator shall be final and binding on all persons.

10. Governing Law: Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of any jurisdiction
other than the internal Jaws of the State of California to the rights and duties of the parties.
Should any provision of this Exercise Notice be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by law and the other
provisions shal! nevertheless remain effective and shall remain enforceable.

11. Notices. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, upon deposit for delivery by an
internationally recognized express mail courier service or upon deposit in the United States mail
by certified mail (if the parties are within the United States), with postage and fees prepaid,
addressed to the other party at its address as shown below beneath its signature, or to such other
address as such party may designate in writing from time to time to the other party.

12. | Further Instruments. The parties agree to execute such further instruments and to
take such further action as may be reasonably necessary to carry out the purposes and intent of
this agreement.

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede in their entirety
all prior undertakings and agreements of the Company and the Grantee with respect to the
subject matter hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice, the Plan, the

sf-3653627
Option Agreement and this Exercise Notice (except as expressly provided therein) is intended to
confer any rights or remedies on any persons other than the parties.

Submitted by: Accepted by:
GRANTEE: RESTORATION HARDWARE HOLDINGS, INC.

By:

 

Title:

 

 

(Signature)
Address: Address:

15 Koch Road, Suite J
Corte Madera, CA 94925

 

 

sf-3653627
